Citation Nr: 1125929	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post operative residuals of a rectal fistula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2006, the Veteran testified before the undersigned at a hearing held at the Board.  A transcript of that hearing is of record.  This matter was previously before the Board in October 2008 at which time the case was remanded for additional development.  There has been substantial compliance with the October 2008 remand directives by way of obtaining additional VA medical records and affording the Veteran a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's anal sphincter incontinence associated with rectal fistula with previous surgical correction is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, anal sphincter incontinence associated with rectal fistula with previous surgical correction, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for anal sphincter incontinence associated with rectal fistula with previous surgical correction.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Background

The Veteran's service treatment records are devoid of complaints of or treatment for anal/rectal  problems, and show that he had a normal clinical rectal evaluation at his separation examination in November 1970.  

The first indication of rectal problems is noted on a private treatment record in December 1983 which shows treatment for hemorrhoids and bleeding.  

VA treatment records in August 1993 show that the Veteran had a skin tag surgically excised in the rectal area and that he inquired at that time about a deeper cut in order to prevent the tag from recurring.  In January 1995, the Veteran underwent a total colonoscopy due to rectal bleeding, etiology undetermined.  In July 1995, he underwent fistula in ano operation with application of seton.  

A VA record in December 2003 notes that the Veteran had a one to one and a half year history of anal pain and yellow drainage per anus and that one day of sitz baths clears the symptoms.  He was assessed as having status post anal fistulotomy with good result.  

A VA surgery consult record in September 2004 shows that the Veteran had recurrent peri ana fullness at the old fistulotomy site and complained of soilage.  A colonoscopy performed at that time revealed internal hemorrhoids, and an anal exam showed lack of internal sphincter tone, but good exterior sphincter.  The Veteran was given an impression of anal sphincter weakness.  

A VA counseling record in May 2006, signed by a psychiatric social worker, shows that the Veteran was visibly uncomfortable that day.  The Veteran reported that a news story about a boy being sodomized brought back traumatic memories of an incident that happened to him in Vietnam.  He reported that he had had problems with his rectum ever since.  He also noted that he had never processed this incident with anyone.    

The VA psychiatric social worker reported in a subsequent counseling record in May 2006 that the Veteran "gave a very convincing account of being the victim of a violent sexual assault in Vietnam that sounded as if it was both sadistic and racially motivated".  He further reported that the Veteran still had problems with his rectum.  

At a Board hearing in November 2006, the Veteran testified that while serving in Vietnam, several servicemen assaulted him by pushing a stick into his rectum.  He testified that no one else saw what happened, and he did not know the other servicemen and was too frightened to report the assault to authorities.  He also said that shortly after the assault, he discovered a tag in his rectal area and felt sore, and later went to a doctor.  He explained that he was too frightened to tell the doctor what had happened, and the doctor said it was just a tag and would be all right.  The Veteran further testified that he saw a private doctor shortly after service, in the 1970s, who told him that he should go to VA for treatment.  He said that the records from this doctor were no longer available.  He added that he did not seek medical treatment again until the 1980s or 1990s.  

The Veteran reported at a VA examination in November 2008 that the first time he reported a problem was two weeks after the assault when he had a growth on his rectum.  He said he saw a doctor in Vietnam who told him it was a tag.  He reported that he underwent surgery in 1995 due to pain, bleeding and pus from an anal lesion and that surgery was performed in two stages for rectal fistula.  He reported approximately two anal infections a year and reported anal itching, burning, pain and swelling.  He also reported a history of fecal incontinence and described moderate fecal leakage.  Examination findings revealed that the sphincter was very lax with minimal fecal leakage.  External hemorrhoids were also noted.  The examiner diagnosed the Veteran as having anal sphincter incontinence associated with the diagnosis of rectal fistula with previous surgical correction.  He opined that it would be resorting to pure speculation to give an opinion as to the original cause of the rectal (anal) fissure and that the Veteran had undergone multiple procedures which would obscure the original findings on physical exam.  He also noted that there was no documentation of any anal/rectal pathology in service or in the 1978/1980 office visit.  However he went on to state the following:

If the veteran was assaulted as claimed in 1969, the injury could 
cause damage which would eventually result in a chronic anal fissure.  Trauma to the anus such as having a wooden device involuntarily thrust 
into the anus can cause tears in the skin.  If these tears do not heal appropriately, they can lead to chronic fissures.  One sign of chronic anal (rectal) fissure is a hypertrophied skin tag at the fissure.  This could be the abnormality which the veteran said was repeatedly removed.   

The examiner further noted that there were multiple causes of anal (rectal) fissures and that fecal incontinence was a known complication of rectal fissure surgery.

III.  Law and Discussion

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See Patton v. West, 12 Vet. App. 272, 280 (1999); VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).

In the instant case, as noted in the November 2008 VA examination report, the Veteran has a current diagnosis of anal sphincter incontinence associated with rectal fistula with previous surgical correction.  Thus, he has the disability that he claims.  The remaining question is whether there is evidence of an injury in service and evidence supporting an etiological link between such injury and the present disability.  38 C.F.R. § 3.303; Hickson, supra.

Regarding an injury in service, as is noted above by way of the May 2006 VA counseling records, the Veteran's November 2006 hearing testimony, and the November 2008 VA examination report, the Veteran asserts that he was sexually assaulted in service in 1970.  In this regard, he asserts that several fellow servicemen assaulted him by pushing a stick into his rectum.  He testified that no one else saw what happened, and he did not know the other servicemen and was too frightened to report the assault to authorities.  This assertion is not contradicted by any evidence of record, and there is no reason to doubt the credibility of this report.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence).  In fact, this assertion is corroborated to an extent by the Veteran's VA treating psychiatric social worker who, in May 2006, stated that the Veteran "gave a very convincing account of being the victim of a violent sexual assault in Vietnam that sounded as if it was both sadistic and racially motivated." 

Regarding medical evidence of a nexus between the claimed in-service disease or injury and the present disability, there is the opinion of the VA examiner in November 2008 who said that it would be pure speculation to give an opinion on the original cause of the rectal (anal) fissure based on the lack of documentation of the any anal/rectal pathology in service or in the 1978/1980 office visits, as well as the fact that the Veteran had undergone multiple procedures which would obscure the original findings on the physical exam; however, he went on to state that if the Veteran was assaulted as claimed, the injury could cause damage which would eventually result in a chronic anal fissure.  He explained that trauma such as what the Veteran reported can cause tears of the skin which, if not healed appropriately, can lead to chronic fissures.  He also noted that one sign of chronic anal (rectal) fissure was hypertrophied skin tag at the fissure and that this could be the abnormality that the Veteran said had been repeatedly removed.  The examiner added that fecal incontinence was a known complication of rectal fissure surgery.  

Based on the foregoing; namely, the fact that the Board finds the Veteran's report of the inservice sexual assault credible, and the medical opinion offered by the November 2008 VA examiner explaining with rationale that if such an assault occurred, it could cause the Veteran's diagnosed anal sphincter incontinence associated with rectal fistula with previous surgical correction, and resolving any reasonable doubt in the Veteran's favor, the Veteran's claim for service connection for anal sphincter incontinence associated with rectal fistula with previous surgical correction is granted.  38 C.F.R. §§ 3.102, 3.303; see also Hickson, supra. 


ORDER

Service connection for anal sphincter incontinence associated with rectal fistula with previous surgical correction is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


